Edwards, J.
These proceedings are in lieu of a bill in *309equity for a discovery, and if a party, in such case, will use the answer, he must read the whole of it. if insisted on by the opposite party ; and that consequently, if insisted on, the whole correspondence must be read in this case. It was read accordingly, and the jury rendered a
Verdict for defendant.(1)
Sedgwick and Duer, for plaintiff.
Kane, Staples and Anthon, for defendant.

 This case was reviewed by the supreme court in July term, 1837, and the judgment at Nisi Brim sustained.
Nelson, C. J., in pronouncing the opinion of the whole court, said: “It would be obviously unjust, if the party, who has procured the correspondence of his adversary with a view to draw from him favorable admissions or evidence, should be permitted to select, at pleasure, such portions of it as might alone be turned to his account, to the exclusion of the residue, and thereby preclude all possibility of explanation. Insulated letters, out of a series, must necessarily afford an erroneous and partial view of the mind and conduct of the writer; and to tolerate a selection of them for evidence, after an opportunity for inspection, would operate almost as injuriously to the rights of the party as if his adversary were allowed to control the proof he should give on the trial.
In effect, admissions are sought for by the introduction of this correspondence, and, the whole called for, should be heard in analogy to the rule, that the whole of an admission or'conversation must be taken together. Raymond v. Howland, 17 Vend. 392.